DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice to Applicant
In the amendment dated 6/2/2022, the following has occurred: Claims 1 and 13 have been amended.
Claim 7 – 12 were previously canceled.
Claims 1 – 6 and 13 – 17 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 6 and 13 – 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 13 – 17), machine (claims 1 – 6), which recite steps of 
retrieve one or more distributions, each distribution associated with a healthcare operating variable by aggregating patient-by-patient input, wherein the patient-by-patient input comprises at least one attribute of patients corresponding to the patient-by-patient input;
retrieve budgetary information classified as related to the one or more associated healthcare operating variables;
determine a correlation between the at least one attribute and a financial variable of one or more financial variables, wherein to determine comprises aggregating information corresponding to the at least one attribute for a plurality of patients;
generate the one or more financial variables from the budgetary information and based upon the correlation between the at least one attribute and the financial variable, wherein to generate comprises projecting a change in the one or more financial variables based upon changes to the patient-by-patient input in view of the correlation between the at least one attribute and the financial variable; and
output a report including the one or more financial variables, wherein the report comprises at least one visual indicator of the operating variables.
These steps of 1 – 6 and 13 – 17, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  From paragraph 8, the inventive concept as understood by the Applicant, “Accordingly, the disclosed embodiments may improve users' experiences with healthcare metric systems.” Continuing with what the Applicant believes that he invented from paragraph 42, “Moreover, disclosed embodiments may improve upon prior subjective manual techniques and systems that lacked sufficient computing logic to effectively generate healthcare metric reports, by analyzing data using particular rule sets, and consistent and dynamic thresholds.”  As the Circuit Court states, ‘Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).’
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2 – 6 and 14 - 17, reciting particular aspects of how report generation may be performed but for recitation of generic computer components).
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of processor configured to amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of retrieve distributions or retrieve budgetary information amounts to mere data gathering, recitation of output a report amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 6 and 14 - 17, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1 – 6 and 13 – 17; retrieve, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); calculate … one or more, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii))
Additional elements:
[041] The disclosed embodiments relate to systems and methods for automatically generating and summarizing healthcare metric reports. Disclosed embodiments may be implemented using general-purpose computer hardware programmed with special purpose software to perform functions disclosed herein. Alternatively, a special-purpose computer may be built according to embodiments of the present disclosure using suitable logic elements and specialized hardware.
Memory: [0101] Memories 605a and 605b may be volatile memory (such as RAM or the like) and/or non-volatile memory (such as flash memory, a hard disk drive, or the like). As explained above, memories 605a and 605b may store instructions for execution by processor 503.
Instruction: [0111] Each of the above identified instructions and applications may correspond to a set of instructions for performing one or more functions described above. These instructions need not be implemented as separate software programs, procedures, or modules. Disclosed memories may include additional instructions or fewer instructions. Furthermore, device 700 may securely deliver patient statistics to server 500 (which may, for example, comprise server 101 of FIG. 1 ). For example, device 700 may send a patient statistic to server 500, and server 500 may store the update for later inclusion in a report, e.g., generated using method 400 of FIG. 4. These functions of device 700 may be implemented in hardware and/or in software, including in one or more signal processing and/or application specific integrated circuits.
Processor: [0100] Processor 603 may comprise a central processing unit (CPU), a graphics processing unit (GPU), or other similar circuitry capable of performing one or more operations on a data stream. Processor 603 may be configured to execute instructions that may, for example, be stored on one or more of memories 605a and 605b.
Machine Learning – “[050] In some embodiments, one or more conversion factors may be determined according to a machine-learning process. … Thus, the device may, through iterative analysis and intervening changes, learn relationships, correlations, etc. between operating data and financial variables, which may be based on implemented changes (e.g., reducing a patient wait time). In some embodiments, a machine-learning process may be performed using a model with at least one parameter, which may be based on a user-set policy.” This is the only discussion of “machine-learning” and it is done at a high level with little specificity.  
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 6 and 14 - 17, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 and 13 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mohlenbrock et al., U.S. Pre-Grant Publication 2014/ 008164 in view of Fidone, U.S. Pre-Grant Publication 2017/0061088.
As per claim 1,
Mohlenbrock teaches a system for automatically generating healthcare metrics, the system comprising:
at least one memory storing instructions (Figure 1B and paragraph 135); and
at least one processor configured to execute the instructions to (Figure 1B and paragraph 135):
at least one processor configured to execute the instructions to (Figure 1B and paragraph 135):
retrieve (paragraph 135, aggregate data), 
from one or more networked computer systems (figure 1B and paragraph 135 aggregation into machine learning),
one or more distributions (paragraph 135, “gathered from medical information from hospital patients charts data, hospital medical records department data, insurance company data, and physician's office data,” The Specification never actually says what a distribution is. Paragraph 44 may give examples but there is nothing specific), 
each distribution associated with a healthcare operating variable (paragraph 135, specific resources paragraph 136 Resource Consumption RESC, paragraphs 329, 330, 384, 389 resources consumed measured using fully allocated costs and paragraphs 38, 162 DRG –Regarding “operating variables,” the Specification does not really state what they are.  Figure 3A is the closest that could be a list of “operating variables.” As stated in paragraph 51, “For example, the report may include one or more visual indicators of the operating variables (as depicted in FIG. 3A) and/or one or more visual indicators of the financial variables (as depicted in FIG. 3B).” Figure 3A is understood to be an example and not a defined list.), 
wherein the patient-by-patient input comprises at least one attribute of patients corresponding to the input (paragraph 135 revenue code – Specification paragraph 48 only includes on example of attribute “trauma surgery.” The limits of “attribute” are not disclosed);
retrieve, from one or more financial systems, budgetary information classified as related to the one or more associated healthcare operating variables (paragraph 140 – 145 cost information – Specification paragraph 272, “For example, as explained above, the processor may determine a marginal revenue and/or cost associated with the operating variables such that the processor may readily predict changes in revenue and/or cost based on projected changes in the operating variables.);
determine a correlation between the at least one attribute and a financial variable of one or more financial variables, wherein to determine comprises aggregating information corresponding to the at least one attribute for a plurality of patients (paragraphs 178 CMS Compare database– the Examiner notes the local definition of correlation to be aggregation);
generate the one or more financial variables (paragraphs 378 – 383 and associated figures 47 - 52)
from the budgetary information and based upon the correlation between the at least one attribute and the financial variable (paragraph 374 Y %), 
wherein to generate comprises projecting a change in the one or more financial variables based upon changes to the input in view of the correlation between the at least one attribute and the financial variable (paragraph 149 project based on the previous 4 or more years’ trended financial outcomes),
wherein the projecting comprises utilizing at least one machine-learning model trained to learn correlations between operating variables and the one or more financial variables (paragraph 72 Watson analytic model as understood by the Definition, “using algorithms and statistical models to analyze and draw inferences from patterns in data.”)
output a report including the one or more financial variables, wherein the report comprises at least one visual indicator of the operating variables (paragraphs 137 with related figure 1C, paragraph 333 computational summary or paragraph 393 summary and related figure 60).

Mohlenbrock does not explicitly teach the system, however Fidone further teaches the comprising:
at least one processor configured to execute the instructions to (Figure 1, #112):
retrieve (paragraph 28), 
from one or more networked computer systems (figure 1),
one or more distributions (paragraphs 38 and 39), 
the one or more networked computer systems collating the one or more distributions based on real-time patient-by-patient input (paragraph 39 – 42 including the DRG);
It would have been obvious to one of ordinary skill in the art at the time of the filing to add these features into Mohlenbrock. One of ordinary skill in the art at the time of the filing would have added these features with the motivation to determine and indicate the value of healthcare (Fidone, paragraph 2).
As per claim 2, Mohlenbrock in view of Fidone teaches the system of claim 1 as described above.
Mohlenbrock further teaches the system wherein the at least one processor is further configured to prioritize the one or more financial variables (paragraph 15, MVI Score, paragraphs 19 – 33 MVI measures, and paragraphs 154/155 patient conditions on scoring).
As per claim 3, Mohlenbrock in view of Fidone teaches the system of claim 2 as described above.
Mohlenbrock further teaches the system wherein the at least one processor is further configured to prioritize the one or more associated healthcare operating variables based on the prioritization of the one or more financial variables, and wherein the report further includes the one or more associated healthcare operating variables (MORB Measure paragraphs 255 – 264 including length of stay).
As per claim 4, Mohlenbrock in view of Fidone teaches the system of claim 2 as described above.
Mohlenbrock further teaches the system wherein the at least one processor is configured to prioritize the one or more financial variables according to one or more settings input by a user (paragraph 310 flag the variations – set the significance flag – Although Specification paragraph 56 describes the setting affecting the “logic rules,” these rules are not disclosed. Therefore, the Examiner understands this broadly.).
As per claim 5, Mohlenbrock in view of Fidone teaches the system of claim 2 as described above.
Mohlenbrock further teaches the system wherein the at least one processor is configured to automatically prioritize the one or more financial variables according to a projected impact on at least one of revenue or cost (paragraph 230, MORT with highest charges – It should be noted that the result of this “prioritize the one or more financial variables” is not claimed.  Ranking these variables does not automatically change the outcome of claims 1 or 2.  The ranking could be mental or descriptive).
As per claim 6, Mohlenbrock in view of Fidone teaches the system of claim 2 as described above.
Mohlenbrock further teaches the system wherein the at least one processor is configured to output the report on a periodic basis, and re-prioritize the one or more financial variables each time a report is output (paragraph 192, measurement period – quarterly.  Paragraphs 180 – 183 aggregated up as needed for reporting periods).
As per claim 13, 
Mohlenbrock in view of Fidone teaches a method for automatically generating healthcare metrics as described above in claim 1.
As per claim 14, Mohlenbrock in view of Fidone teaches the method of claim 13 as described above.
Mohlenbrock further teaches the method as described above in claim 2.
As per claim 15, Mohlenbrock in view of Fidone teaches the method of claim 14 as described above.
Mohlenbrock further teaches the method as described above in claim 3.
As per claim 16, Mohlenbrock in view of Fidone teaches the method of claim 14 as described above.
Mohlenbrock further teaches the method as described above in claim 4.
As per claim 17, Mohlenbrock in view of Fidone teaches the method of claim 14 as described above.
Mohlenbrock further teaches the method as described above in claim 5.
As per claim 18, Mohlenbrock in view of Fidone teaches the method of claim 14 as described above.
Mohlenbrock further teaches the method as described above in claim 6.

Response to Arguments
Applicant’s arguments, see Claim Objections, filed 6/2/2022, with respect to claims 1 and 13 have been fully considered and are persuasive.  The Claim Objections of claims 1 and 13 has been withdrawn. 
Applicant’s arguments, see Rejections under 35 U.S.C. § 112, filed 6/2/2022, with respect to claims 1 – 6 and 13 – 17 have been fully considered and are persuasive.  The 35 U.S.C. § 112 rejections of claims 1 – 6 and 13 – 17 has been withdrawn. 
Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive.
Rejections under 35 U.S.C. § 101
The Applicant states, “Thus, Applicant respectfully submits that the claims are not directed to a judicial exception, and, to the extent that any judicial exception is recited in Applicant's claims, these claims integrate that judicial exception into a practical application such that the claims are patent eligible, for at least the reasons discussed further herein.” The Applicant’s opinion is noted.
The Applicant states, “Applicant respectfully submits that the claims are not directed toward any of these categories.” Yet the invention, as described by the Specification, stated in paragraph 60, “In some embodiments, a model may automatically rank summary sentences and/or variables based on a largest opportunity for improvement (e.g., an improvement toward a financial goal, patient flow minutes, and/or Length of Stay).” The Examiner believes that a fundamental economic principles or practices includes improving financial goas. Further, the Examiner believes that managing personal behavior or relationships or interactions between people includes patient flow minutes, and/or Length of Stay.
The Applicant states, “The system makes these projections based upon correlations and relationships that are identified and learned using machine-learning models. Thus, Applicant respectfully submits that the claims include more than simply creating and generating reports by providing additional technology that is able to be used to project financial variables from changes in patient information.” The Examiner notes that “machine-learning” only appears in one paragraph of the Specification. The Examiner has copied the entire paragraph here (Emphasis added)
[050] In some embodiments, one or more conversion factors may be determined according to a machine-learning process. For example, a device (e.g., content management server 102) may determine, such as through using operating data and financial variables, an impact that the operating data has on a financial variable. Based on the determined impact, the device may produce a recommendation (e.g., a recommendation to change a variable leading to a change in operating data, a recommendation to change a conversion factor, etc.) using current conversion factors. In some embodiments, for example where a change is implemented (e.g., based on a recommendation), the device may perform further analysis to determine a new impact based on the implemented change. Thus, the device may, through iterative analysis and intervening changes, learn relationships, correlations, etc. between operating data and financial variables, which may be based on implemented changes (e.g., reducing a patient wait time). In some embodiments, a machine-learning process may be performed using a model with at least one parameter, which may be based on a user-set policy. For example, a model may have parameters associated with priorities of a hospital (or other institution), such a relative priority between two operating variables, between an operating variable and a financial variable, etc. In some embodiments, a parameterized model may be used to configure one or more conversion factors.
The Examiner asserts that the only reason that the written description rejection was not made because the claims are at an equally high level.  The lack of specificity of the “machine-leaning” means that this is just another additional element.
The Applicant states, “Applicant respectfully submits that the claim integrates the judicial exception into a practical application.” No practical application is claimed or disclosed.
The Applicant states, “The claims are drafted in a manner where any judicial exception is very narrowly tailored to a specific application,  specifically,  an application of generating reports regarding financial variables and includes projections for the financial variables based upon real-time patient information.” This generation of reports provides information with an intended function. That function may be never used and this is exactly why there is no practical application.
The Applicant states, “Applicant respectfully submits that the Office incorrectly performs this analysis by taking into account what is well-understood, routine, conventional activity.” No improvements are claimed or disclosed.
The Applicant states, “Thus, Applicant respectfully submits that, in the event that the Office moves to Step 2A: Prong Two, that the claims integrate any judicial exception into a practical application and are, thus, patent eligible per Updated MPEP.” It is interesting how the Applicant’s arguments switch from particular application, as argued, to practical application, as required.  The reason for this is that the invention has no practical application regardless of whether it ends up potentially having a particular usage. 
The Applicant states, “Thus, Applicant respectfully submits that the analysis should conclude here and that the claims be found patent eligible.” The Applicant’s opinion is noted.
The Applicant states, “Applicant respectfully submits that the claims generate reports regarding financial variables and includes projections for the financial variables based upon real-time patient information in an unconventional manner.” The generation of the reports is the abstract idea. The additional elements are those items that are used to apply the abstract idea to technology with all the improvements found from applying the abstract idea to technology.
The Applicant states, “Specifically, Applicant respectfully submits that at least the newly added limitations are integrated into the claims and other limitations such that the claims require the use of the additional limitations and are not just generally linked to the particular technological environment.” They might be “linked” as claimed but are they more than additional elements that are considered old and well known?  The Specification, as shown above, does not particularly describe the machine-learning.  The remainder of the claim is a general purpose computer.
The Applicant states, “Accordingly,  Applicant respectfully  submits that, even in the event that the Office reaches Step 2B, the claims represent an inventive concept and are, thus, patent eligible.” The Applicant’s opinion is noted. The usage of variables to create a report is an abstract idea. The data outputted is nonfunctional descriptive information. The intended usage, as claimed and disclosed, regards methods of organizing human activity.
Rejections under 35 U.S.C. § 103
The Applicant states, “Office has merely supplied a conclusory statement claiming that the combination of references would be obvious to one of ordinary skill in the art.” The Applicant’s concern is noted however, the Examiner has provided a rationale for combining found within the secondary reference.  That rationale was included within the rejection dated 3/2/2022.
The Applicant states, “Applicant respectfully submits that neither the references nor rejections support such a conclusion.” The Applicant’s opinion is noted.
The Applicant states, “Applicant respectfully submits that the references fail to teach the claimed limitations, either as previously presented or as currently amended, for at least the reasons discussed above, even in combination with the remaining references.” Please see the update rejections above.
The Applicant states, “Rather, Mohlenbrock appears to simply identify costs associated with a particular patient, but does not identify a correlation between a particular patient attribute and a financial variable.” The claim limitation is:
determine a correlation between the at least one attribute and a financial variable of one or more financial variables, wherein to determine comprises aggregating information corresponding to the at least one attribute for a plurality of patients;
The argued “identify a correlation …” is not required.  The claimed correlation is for a plurality of patients.
The Applicant further states, “Nor does Mohlenbrock discuss "projecting a change … utilizing at least one machine-learning model trained to learn correlations between operating variables and the one or more financial variables.”  Please see the update rejection above.  It should be noted that the “machine-learning model” is described with a particular intended function, “trained to learn correlations between operating variables and the one or more financial variables.” Had that machine-learning model be trained using particular variables then it would have received a new matter rejection.  As it is, the intended function is not positively claimed and therefore it is descriptive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Laufer, U.S. Pre-Grant Publication 2004 / 0006507 teaches a method for operating a combined hotel/limited timeshare facility in an area having peak demand periods and non-peak demand periods during a year.
Crotts et al., U.S. Pre-Grant Publication 2007/ 0294124 teaches a method for evaluating and forecasting performance at a hospitality facility in a hospitality performance system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626